WALKER, J.
The Code (chapter 2, title 13, part 1) prohibits the recovery of a physician’s account for services as such, unless he had a license from a medical board. The act of 1854 (Pamph. Acts 1853-4, p. 48) permits regular graduates of medical colleges to practice without license. The account sued upon in this case is for services rendered before the adoption of the latter statute, and a suit upon it must be governed by the Code. Under the Code, it is clear that the diploma afforded no authority to practice medicine, and therefore was not competent evidence for the purpose for which it was admitted. — Mays v. Williams, 27 Ala. 267.
We think that section 2298 of the Code was designed to make the books of a physician evidence of the items of his account for medicines administered and furnished to his patients in the course of his practice. The administration and supplying oí medicines by a physician, under the dictates of his professional skill, constitute, at least in part, the services rendered by. him as a physician. He ought, therefore, to be permitted to prove the medicines furnished by him, in his practice as a physician, by the original entries in his books. It must be observed, however, that the value of the medicines, as well as of the active services of the physician, must be proved otherwise than by his books.
The judgment of the court below is reversed, and the cause remanded.